Exhibit 10.6
 
MANAGEMENT SERVICES AGREEMENT


This Management Services Agreement (this “Agreement”) is made and entered into
this 8th day of August, 2011 (the “Effective Date”), by and between Petron
Energy II, Inc., a Nevada corporation (“Petron” or the “Company”) and ASL
Energy, LLC, a Texas limited liability company and or its assigns (“ASL”)
sometimes hereinafter being referred to individually as a “Party” and
collectively as the “Parties”.


W I T N E S S E T H:


WHEREAS, ASL is in the oil and gas industry and works to, among other things,
bring together purchasers and sellers of oil and gas interests, acquire and sell
oil and gas interests and consult with companies in connection with the
acquisition of funding for the purchase of oil and gas assets (the “Oil and Gas
Services”);


WHEREAS, ASL manages and/or provides contacts and personnel to companies to
provide oil and gas management services to such companies (the “Management
Services”); and


WHEREAS, the Company desires to retain the services of ASL to provide business
and management services, Oil and Gas Services and Management Services to the
Company, upon the terms and conditions set forth below, and ASL is willing to
undertake such obligations.


NOW, THEREFORE, in consideration for the promises and pledges contained below
and other good and valuable consideration, which consideration the Parties
acknowledge receipt of, and the promises and the mutual covenants, agreements,
and considerations herein contained, the Parties hereto agree as follows:


1.            Term.  This Agreement shall be effective as of the Effective Date
and shall continue until the fifth (5th) anniversary of the Effective Date (the
“Initial Term”), and shall continue thereafter on a month-to-month basis unless
either party provides the non-terminating party at least thirty (30) days
written notice of their intent to terminate this Agreement subsequent to the
expiration of the Initial Term (collectively the “Term”).


(a) Termination by the Company. The Company shall have no right to terminate
this Agreement unless (i) ASL shall have materially breached any material term
or condition of this Agreement, and such breach is not remedied within thirty
(30) days after the receipt of notice of such breach; provided, that if ASL
commences and diligently pursues to cure such breach within the thirty (30) day
period and such breach has not been cured, then, upon notice from ASL to
Company, Company may not terminate this Agreement for an additional sixty (60)
days so long as ASL continues to diligently pursue such cure; or (ii) unless ASL
has committed gross negligence or bad faith in connection with the Services it
has agreed to provide to the Company hereunder; and then only with thirty (30)
days written notice by the Company to ASL.


 
 

--------------------------------------------------------------------------------

 
(b) Termination by ASL. ASL  shall have no right to terminate this Agreement
unless (i) the Company shall have materially breached any material term or
condition of this Agreement, and such breach is not remedied within thirty (30)
days after the receipt of notice of such breach; provided, that if the Company
commences and diligently pursues to cure such breach within the thirty (30) day
period and such breach has not been cured, then, upon notice from the Company to
ASL, ASL may not terminate this Agreement for an additional sixty (60) days so
long as the Company continues to diligently pursue such cure; or (ii) unless the
Company has committed gross negligence or bad faith in connection with the
Services it has agreed to provide to the ASL  hereunder; and then only with
thirty (30) days written notice by ASL  to the Company.


(c) Termination by Mutual Consent of the Parties.  This Agreement can be
terminated at any time with the mutual consent of both Parties.


2.            Services. The Company hereby engages ASL during the Term of this
Agreement, to provide the services set forth below to the Company (collectively
the “Services”):


(a) Providing the Oil and Gas Services;


(b) Providing the Management Services;


(c) Providing such other management and support services for the Company’s oil
and gas properties and interests as may be reasonably requested from time to
time by the Company;
 
 
(d) Providing assistance, guidance and consulting services to the Company in
connection with potential oil and gas acquisitions and/or sale transactions and
identifying assets to be contributed to or acquired by the Company (collectively
“Transactions”), including bringing potential Transactions to the Company;
helping the Company evaluate Transactions; performing due diligence in
connection with Transactions; and helping to negotiate the terms of
Transactions;


(e) Helping the Company to raise funding in order to complete Transactions, as
requested by the Company and subject to applicable laws and regulations; and


(f) Providing services in connection with JV’s (as defined below in Section 3).


 
 

--------------------------------------------------------------------------------

 
(g) ASL hereby accepts such engagement and agrees to perform the Services in
accordance with the terms and conditions of this Agreement.


(h) The Parties agree that the Services provided by ASL to the Company are
non-exclusive and that the Company has the right to engage additional
consultants, finders or advisors separate from this Agreement and ASL’s rights
hereunder.


3.            Joint Ventures.  ASL and the Company agree to form a joint venture
relationship or relationships on the terms and conditions set forth below (the
“JV”) in connection with any Transaction completed by ASL during the Term of
this Agreement (unless otherwise mutually agreed by the Parties), pursuant to
which ASL will serve as the initial general partner or manager.  ASL may (i)
cause funds to be invested, (ii) arrange financial and strategic partnerships
and co-investments, and (iii) bring acquisition opportunities to the JV(s) and
assist in asset disposition.  The Company will primarily source investment
opportunities to the JV(s). In all cases, the Company shall have the right to
veto any proposed deal that goes into the JV(s).


(a) Co-Investment Rights. ASL will have co-investment rights in deals booked
through the JV.
 
(b) Affiliate Transactions. The JV will retain ASL to provide services to the
JV, including, without limitation, management, technical, and related services,
similar to those services which ASL has agreed to perform for the Company as
provided herein.


(c) JV Distributions. ASL and the Company will share any JV distributions as
mutually agreed upon on a case by case basis by the Parties.
 
(d) Participation Rights. The Company will allow ASL to participate on the same
economic terms, as if in the JV, in any Transaction or other business the
Company conducts that ASL arranges funding for or brings to the attention of the
Company, directly or indirectly or on such other terms and conditions as the
Parties may mutually agree.


(e) Assignment of Interests.  ASL shall be able to assign its interest in the
JV(s) to affiliated parties (subject to applicable rules and regulations), and
the Company shall have no right to approve or consent to such assignments.


(f) ASL’s Fees.  The Company confirms that ASL may have interests in the
Transactions that it brings to the Company or performs services with in
connection with the Transactions and ASL may receive fees or other consideration
from buyers, sellers or related parties in connection with the Transactions
(i.e., fees from parties on either or both sides of each Transaction), and the
Company agrees and consents to ASL’s rights to receive such fees and ASL’s
interests in such Transactions.


 
 

--------------------------------------------------------------------------------

 


4.            Consideration. In consideration for ASL agreeing to perform the
Services during the Term of this Agreement and in consideration for the Prior
Services which the Company agrees and confirms were rendered by ASL, the Company
agrees:


(a) To pay ASL (i) a one-time fee (which shall be considered a signing bonus) of
$15,000, which will be payable upon execution of this Agreement; and (ii) a base
management and service fee of $8,000 per month, during the Term (the “Monthly
Consideration”), payable in advance on the first day of each month that this
Agreement is in effect (beginning on the date of execution of this Agreement);


(b) To pay employees and consultants of ASL certain hourly rates for services
both inside and outside of this Agreement, as privately negotiated between ASL
and the Company from time to time and agreed in writing in advance between the
Company and ASL; and
 
 
(c) That ASL shall be designated, during the Term of this Agreement, as the
assignee of all outstanding shares (once designated) of Restaurant Concepts’
Series A Preferred Stock, which gives the holder thereof the right, voting in
aggregate and as a class, to vote 51% of Restaurant Concepts’ outstanding voting
shares on any and all shareholder matters (the “Preferred Stock”) during the
term of such Preferred Stock.  Such rights as assignee shall provide ASL the
right, but not obligation of ownership of (subject to ASL meeting rules and
regulations applicable to the transfer of such Preferred Stock) and/or the
voting rights associated with such Preferred Stock (the “Assignment Rights”) in
the event that Mr. Smith dies or becomes disabled.


(d) The Company agrees that ASL has been provided the Assignment Rights in
connection with (a) the Prior Services and due to the fact that without ASL’s
contribution of  Services, the Asset Purchase would not have been agreed to
between Petron and Restaurant Concepts and the Assets (as defined therein) would
not have been agreed to be acquired by Restaurant Concepts; and (b) the Services
that ASL has agreed to provide hereunder.  The Company further agrees that such
Assignment Rights are reasonable and fair.


(e) Mr. Floyd L. Smith, the initial recipient of the Preferred Stock, agrees and
confirms by signing below that the Assignment Rights have been individually
negotiated between Mr. Smith and ASL and that such rights are reasonable and
fair.


(f) The Company shall reimburse ASL (and where possible will prepay on ASL’s or
such designee’s behalf expenses incurred in travel and hotel matters) as well as
other designees which are brought on by ASL to provide Services to ASL,
including, but not limited to the Designees for which the Company acknowledges
and authorizes and does not require any pre-approval with respect to
transactions involving the Company, ASL, and One Energy associated entities, for
any and all reasonable and actual expenses incurred by ASL and its designees in
connection with Services to the Company, provided that expenses shall require
written pre-approval by the Company.


 
 

--------------------------------------------------------------------------------

 
(g) “Designees” shall include, but not be limited to The Loev Law Firm, PC; LBB
& Associates, Ltd., LLP; Michael Ussrey; David Drum; Carrington Coleman; Jackson
Walker; Price Waterhouse Demark; Magnusson Lawyers Copenhagen, PwC Copenahgen,
Comiskey and Co; and PT Platinum.  This Designees are only involved in the
matters to close the various transactions between ASL, ONE Energy and Petron,
RCNC and not required to be utilized afterwards by the Company.


5.            Indemnification.  Subject to the terms and conditions of this
Agreement, the Company agrees to indemnify, defend and hold harmless ASL, its
respective affiliates, its respective present and former directors, officers,
shareholders, employees and agents and its respective heirs, executors,
administrators, successors and assigns (the “Indemnified Persons”), from and
against any and all claims, liabilities and losses which may be imposed on,
incurred by or asserted against any Indemnified Person, arising out of or
resulting from, directly or indirectly to this Agreement, the Services or the
transactions contemplated herein; provided, however, that the Company shall not
be liable for any portion of any claims, liabilities or losses resulting from a
material breach by ASL of its obligations under this Agreement or from an
Indemnified Person’s gross negligence, fraud or willful misconduct.


6.            Limitation on Liability. Notwithstanding any other provision of
this Agreement, none of the Parties shall be liable to the other Party or third
parties for indirect, incidental, special (including multiple or punitive) or
consequential damages, including – but not limited to – loss of anticipated
profit, lost data and their re-establishment, loss of goodwill or any other
indirect damages, claimed to be incurred by the other Party whether such claim
arises under contract, in tort (including strict liability) or otherwise.


7.            No Agency Relationship.  No partnership or agency relationship
shall be formed pursuant to or in connection with this Agreement, whether
implied or otherwise (except in connection with the formation of a JV).  Neither
Party shall have any authority to negotiate, bind or enter into or execute
agreements on behalf of the other Party, except as specifically provided above.


8.            Mutual Representations, Covenants and Warranties.  Each of the
Parties, for themselves and for the benefit of each of the other Party hereto,
represents, covenants and warranties that:


(a) Such Party has all requisite power and authority, corporate or otherwise, to
execute and deliver this Agreement and to consummate the transactions
contemplated hereby and thereby. This Agreement constitutes the legal, valid and
binding obligation of such Party enforceable against such Party in accordance
with its terms, except as such enforcement may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally and general equitable principles;
 
 
 
 

--------------------------------------------------------------------------------

 
(b) The execution and delivery by such Party and the consummation of the
transactions contemplated hereby and thereby do not and shall not, by the lapse
of time, the giving of notice or otherwise: (i) constitute a violation of any
law; or (ii) constitute a breach of any provision contained in, or a default
under, any governmental approval, any writ, injunction, order, judgment or
decree of any governmental authority or any contract to which such Party is
bound or affected;


(c) The Parties agree that, from time to time, each of them will take such other
action and to execute, acknowledge and deliver such contracts, deeds, or other
documents as may be reasonably requested and necessary or appropriate to carry
out the purposes and intent of this Agreement and the transactions contemplated
herein; and


(d) The Parties agree that in all dealings with each other, related to this
Agreement that they shall act, at all times, in good faith and with due
diligence.


9.   Confidentiality. ASL, and its officers, directors, employees and agents
shall maintain in strict confidence and not copy, disclose or transfer to any
other party
(a) all confidential business and financial information regarding the Company
and its affiliates, including without limitation, projections, business plans,
marketing plans, product development plans, pricing, costs, customer, vendor and
supplier lists and identification, channels of distribution, and terms of
identification of proposed or actual contracts, and (b) all other confidential
information of the Company, except as otherwise required in connection with the
Services which ASL has agreed to provide hereunder. In furtherance of the
foregoing, ASL agrees that it shall not transfer, transmit, distribute, download
or communicate, in any electronic, digitized or other form of media, any of the
confidential information of the Company, except as otherwise required in
connection with the Services which ASL has agreed to provide hereunder. All
communications regarding any possible transactions shall be kept confidential.
The terms, conditions and requirements of this Section 10 shall survive any
termination of this Agreement.  ASL, its officers, directors and employees shall
not buy, sell, trade or advise any other party to buy, sell, or trade any of the
Company’s securities in the open market based on confidential information
regarding the Company.


10. Independent Contractor. ASL shall be deemed an independent contractor in the
performance of the Services under this Agreement and none of its employees shall
be considered employees of Company or any of its subsidiaries. Nothing in this
Agreement shall be deemed to constitute either Party a partner, joint venturer,
agent or legal representative of the other Party (except in connection with the
formation of a JV), nor shall either Party have the right or authority to
assume, create or incur any liability or obligation, express or implied,
against, in the name of, or on behalf of the other Party, except as expressly
provided in this Agreement or authorized in writing by such other Party. ASL
shall be solely responsible for all matters relating to the payment of its
employees, including compliance with social security, withholding and all other
similar regulations governing such matters, and ASL shall be solely responsible
for the services performed hereunder.
 
 
 
 

--------------------------------------------------------------------------------

 
11. Assignment. All of the terms, provisions and conditions of this Agreement
shall be binding upon and shall inure to the benefit of and be enforceable by
the Parties hereto and their respective successors and permitted assigns.  This
Agreement and the terms and conditions hereof shall be automatically assigned
to, assumed by and transferred to Restaurant Concepts upon the consummation of
the Asset Purchase (which assumption shall be a required term and condition of
the Asset Purchase), without any required action by either Party hereto or
Restaurant Concepts (the “Assumption”).  Effective upon the Assumption, each
reference herein to the “Company” or words of similar meaning shall be deemed to
be automatically replaced by a reference to Restaurant Concepts (except where
such references should clearly remain as references to Petron), and Restaurant
Concepts, by agreeing to acquire the Assets of Petron and to affect the
transactions contemplated by the Asset Purchase, shall be deemed to have
confirmed, agreed to, certified, acknowledged and assumed the terms and
conditions of this Agreement by its execution of the Asset Purchase and the
closing of the transactions contemplated therein. Following the Assumption,
Petron shall have no further rights under, requirements or liabilities in
connection with, or obligations under this Agreement, except as set forth in
Section 4, Section 5(c), Section 5(d), Section 5(d), Section 6 (relating to
Services performed by ASL prior to such Assumption date) and Section 13
(collectively the “Continuing Obligations”); notwithstanding the fact that
Restaurant Concepts shall also be deemed to have agreed to and to be bound by
the Continuing Obligations. ASL hereby consents and approves the Assumption.
 
12. Non-Circumvention.  In consideration for agreeing to provide the Services,
which consideration the Company hereby confirms the adequacy and sufficiency of
which, the Company agrees that prior to August 15, 2016, the Company shall not
take any action at any time, directly or indirectly, to have any contact with
shareholders of ONE Energy International Corp. (“ONE Energy”) or its affiliates
or related entities or any contact with agents or affiliates of ONE Energy,
including Kristian Kondrup, Kriskon A/S, Tim Sparks and their affiliates;
provided that it is understood and acknowledged by the Parties that Petromax is
not treated as an affiliate of Kriskon A/S.  It is further agreed by the Company
in consideration for ASL agreeing to perform the Services, that until August 15,
2016, ASL, ONE Energy and/or its assigns shall have all rights to exclusive
dealings with Danish investors and all opportunities in Denmark. The Company
further agrees that it shall not circumvent ASL, directly or indirectly, with
its clients nor shall not take any actions to grant exclusivity of dealing with
any party in China, Hong Kong, Denmark, Sweden or Japan, whatsoever without the
prior written consent of ASL.   The provisions of this paragraph shall survive
any termination of this agreement,  until August 15 2016


13. Authority. The Parties warrant by their signature below that each is
authorized to sign this Agreement, and in the event that any Party is an entity,
that such signatory has full power to bind the Party, and that such Party has
obtained all required approvals to enter into this Agreement.  The Parties
further warrant that each has executed this Agreement of their own free will and
accord and for purposes and consideration set forth.


14. Section Headings. Section headings are for convenience only and shall not
define or limit the provisions of this Agreement.
 
15. Governing Law.  This Agreement shall be deemed to have been made in the
State of Texas and shall be construed, and the rights and liabilities
determined, in accordance with the law of the State of Texas, without regard to
the conflicts of laws rules of such jurisdiction.


16. Severability.  Should any clause, sentence, paragraph, subsection, Section
or Article of this Agreement be judicially declared to be invalid, unenforceable
or void, such decision will not have the effect of invalidating or voiding the
remainder of this Agreement, and the Parties agree that the part or parts of
this Agreement so held to be invalid, unenforceable or void will be deemed to
have been stricken herefrom by the Parties, and the remainder will have the same
force and effectiveness as if such stricken part or parts had never been
included herein.


17. Entire Agreement.  This Agreement and all other agreements and documents
referred herein constitutes the entire agreement between the Company and
ASL.  No other agreements, covenants, representations or warranties, express or
implied, oral or written, have been made by any party hereto to any other party
concerning the subject matter hereof.  All prior and contemporaneous
conversations, negotiations, possible and alleged agreements, representations,
covenants and warranties concerning the subject matter hereof are merged herein.


18. Successors. This Agreement shall be binding upon and inure to the benefit of
the Company and ASL and their respective successors and assigns.  Any purchaser
or acquiror of substantially all of the assets or outstanding securities of the
Company shall be deemed a successor hereunder and shall further be deemed to
have acquired and agreed to be bound by the terms and conditions of this
Agreement.
 
19. Extended Meanings. In this Agreement words importing the singular number
include the plural and vice versa; words importing the masculine gender include
the feminine and neuter genders. The word “person” includes an individual, body
corporate, partnership, trustee or trust or unincorporated association,
executor, administrator or legal representative.


 
 

--------------------------------------------------------------------------------

 
20. Effect of Facsimile and Photocopied Signatures. This Agreement may be
executed in several counterparts, each of which is an original.  It shall not be
necessary in making proof of this Agreement or any counterpart hereof to produce
or account for any of the other counterparts.  A copy of this Agreement signed
by one party and faxed or scanned and emailed to another party (as a PDF or
similar image file) shall be deemed to have been executed and delivered by the
signing party as though an original.  A photocopy or PDF of this Agreement shall
be effective as an original for all purposes.












[Remainder of page left intentionally blank.  Signature page follows.]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
day and year first written above to be effective as of the Effective Date.




THE “COMPANY”
Petron Energy II, Inc.


 
 
/s/ Floyd L. Smith
Floyd L. Smith
President






“ASL”                      
ASL Energy, LLC




/s/ Daniel Vesco
Daniel Vesco
President




/s/ Floyd L. Smith
Floyd L. Smith
Personally




 
 

--------------------------------------------------------------------------------

 